 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
     TRENELL MONSON,                                      Case No. 1:17-cv-00395-EPG (PC)
10
                   Plaintiff,                             ORDER FOR PLAINTIFF TO SHOW
11                                                        CAUSE WHY HE SHOULD NOT BE
           v.                                             SANCTIONED FOR FAILURE TO
12                                                        APPEAR
     R. MELKONIAN,
13                                                        ORDER FOR WARDEN AND LITIGATION
                   Defendant.                             COORDINATOR OF USP LOMPOC TO
14                                                        SHOW CAUSE WHY THEY SHOULD NOT
                                                          BE SANCTIONED FOR FAILURE TO
15                                                        COMPLY WITH A COURT ORDER
16                                                        ORDER DIRECTING CLERK TO SERVE
                                                          A COPY OF THIS ORDER ON THE
17                                                        WARDEN AND LITIGATION
                                                          COORDINATOR AT USP LOMPOC
18
19          Plaintiff, Trenell Monson, is a prisoner proceeding pro se and in forma pauperis in this
20   civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff is currently confined at USP
21   Lompoc U.S. Penitentiary located in Lompoc, California.
22          As described below, Plaintiff failed to appear at a telephonic court appearance despite
23   notice to Plaintiff and his institution of confinement. The Court therefore orders the Plaintiff to
24   show cause why he should not be sanctioned for failure to appear at the telephonic conference.
25   The Court also orders the Warden of USP Lompoc and the Litigation Coordinator at USP
26   Lompoc to show cause why they should not be sanctioned for failure to make Plaintiff
27   available for his telephonic appearance.
28

                                                      1
 1           On January 25, 2019, the Court entered a scheduling order in this case. (ECF No. 47.)
 2   As part of the scheduling order, the Court set a telephonic discovery and status conference for
 3   July 31, 2019, at 1:30 p.m. (Id.) The order stated:
 4           A discovery and status conference is set for July 31, 2019, at 1:30 p.m.
             Parties have leave to appear by phone. To join the conference, each party is
 5           directed to call the toll-free number (888) 251-2909 and use Access Code
             1024453.
 6            ...
 7
             Plaintiff shall make arrangements with staff at his or her institution of
 8           confinement for his or her attendance at the discovery and status
             conference. Plaintiff’s institution of confinement shall make Plaintiff
 9           available for the conference at the date and time indicated above.

10   (Id. at 4.) The scheduling order was served by mail on Plaintiff and the Litigation Coordinator

11   at Plaintiff’s institution of confinement.

12           On July 1, 2019, the Court issued a confirming minute order, reiterating that a

13   telephonic discovery and status conference was set for July 31, 2019, at 1:30 p.m. (ECF

14   No. 51.) This confirming minute order was served by mail on Plaintiff, the Warden of USP

15   Lompoc, and the Litigation Coordinator at USP Lompoc.

16           The Court attempted to hold the conference on the date and time ordered. The

17   undersigned Judge and her court staff were present. Defense Counsel Leslie M. Dillahunty

18   appeared telephonically on behalf of Defendant, R. Melkonian. However, Plaintiff failed to

19   appear. After waiting approximately ten minutes, the Court ended the conference due to

20   Plaintiff’s failure to appear.

21           Accordingly, the Court will order Plaintiff to show cause why he should not be

22   sanctioned for failing to appear at the conference. The Court will also order the Warden of USP

23   Lompoc and the Litigation Coordinator at USP Lompoc to show cause why they should not be

24   sanctioned for failing to comply with the Court’s order directing Plaintiff’s institution of

25   confinement to make Plaintiff available for the conference. (See ECF No. 47 at 4; ECF No. 51.)

26           Accordingly, IT IS ORDERED:

27               1. Plaintiff shall show cause why sanctions should not issue for his failure to attend

28                   the conference. Plaintiff has until August 21, 2019, to file a written response

                                                      2
 1                 explaining why he did not attend the conference;
 2              2. The Warden and Litigation Coordinator of USP Lompoc shall show cause why
 3                 sanctions should not issue for their failure to comply with the Court’s order
 4                 directing Plaintiff’s institution of confinement to make Plaintiff available for the
 5                 conference. The Warden and Litigation Coordinator have until August 21, 2019,
 6                 to file a written response explaining why they did not make Plaintiff available
 7                 for the conference;
 8              3. The Warden and Litigation Coordinator are granted leave to file a joint response
 9                 to this order to show cause;
10              4. The Court will determine whether to reschedule the conference after receiving
11                 responses to this order; and
12              5. The Clerk of Court is directed to serve a copy of this order on the Warden of
13                 USP Lompoc and on the Litigation Coordinator for USP Lompoc.
14
     IT IS SO ORDERED.
15
16
       Dated:     July 31, 2019                               /s/
17                                                      UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                    3
